IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 681 EAL 2015
                                           :
                     Respondent            : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
                                           :
              v.                           :
                                           :
                                           :
ANTONIO LEWIS,                             :
                                           :
                     Petitioner            :


                                      ORDER



PER CURIAM

       AND NOW, this 27th day of April, 2016, the Petition for Allowance of Appeal is

DENIED.

       Justice Donohue and Justice Wecht did not participate in the consideration or

decision of this matter.